Case 1:19-cr-00323-JSR Document 120 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against- 19-cr-323 (JSR)

JOHANSI LOPEZ, ORDER
ANGEL CRISPIN,
ANTONIO BATISTA,
KEVIN BRITO,

WANDY DOMINGUEZ,
AMAURYS HERNANDEZ,
JERVIS CIRINO,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

The Court hereby orders that document 118, filed
electronically in the above-captioned case, be sealed forthwith in
order to protect some personal information. However, counsel
should promptly file a redacted copy on the public record.

SO ORDERED.

Dated: New York, NY OA Z!

August 12, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 

LEBER OLNEY wanes 6, coat hay
